DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The instant application having Application No. 16/698,782 filed on 11/27/2019 is presented for examination by the examiner. Claims 1-20 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority as a CON of Non Provisional Application 15/292,048 filed on 10/12/2016 now Abandonment, which is a CON of Non Provisional Application 14/680,008 filed on 4/6/2015 now Patent 9,473,377 B2, which is a CON of Non Provisional Application 12/479,171 filed on 6/5/2009 now Patent 9,002,820 B2, which claims benefit of Provisional Application 61/059,210 filed on 6/5/2008.

Drawings
The applicant's drawings filed on 11/27/2019 are acceptable for examination purpose.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As per claim 1, the claim recites the limitations of “the virtual reality process including a plurality of identified locations within which the at least one client’s associated avatar may participate; at least one of the first server and the second server measuring a level of activity within at least one of the identified locations; where the level of activity for the at least one of the identified locations is made available to the first server; and the first server utilizing a search algorithm to generate search results, where the search results are weighted such that search results related to higher activity locations are given a different weight than search results related to lower activity locations” which contain subject matter which was not described in the applicant instant specification.
	
claims 2, 3 and 5, the claims recite feature of different level of activity measurements which contain subject matter which was not described in the applicant instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to particularly point out what is included or excluded by the language.

	Claims 1, 11 and 17 recite the phrase “such that” which renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

	Claims 1 and 11 recite the term “may” which signifies system ability instead of “functional requirement”. There is no indication that limitation(s) following the term “can and may” is/are necessarily a required part of the claimed invention. Appropriate correction is required.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

	Claims 1-3 and 5-20 recite features of measurement “level of activity” and using “level of activity” which render the claims indefinite. The claims provide no guidance as when is/are data/information of activity (i.e., in the past/history/behavior OR currently) being used for measurement? There appear to be missing essential elements. Clarification are respectfully required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US No. 2003/0120823 A1), and further in view of Benyamin et al. (US No. 2009/0307003 A1).

	As per claim 1, Kim et al. and Benyamin et al. disclose A system comprising:
	a first server comprising a computer processor and memory, the first server configured for receiving search requests and returning search results; as (Kim et al., see e.g., ¶¶ 0005 and 0018: as the service server); and (Benyamin et al., see e.g., ¶ 0056).
	a second server comprising a computer processor and memory, the second server configured for serving a virtual reality process to a plurality of clients; as (Kim et al., see e.g., ¶¶ 0021 and 0042; and Fig. 4).
	the second server modeling a virtual physical environment through which at least one client of the plurality of clients may navigate via an associated avatar; as (Kim et al., see e.g., ¶¶ 0021 and 0042; and Fig. 4).
	the virtual reality process including a plurality of identified locations within which the at least one client’s associated avatar may participate; as (Kim et al., see e.g., ¶¶ 0017, 0021, 0035, 0041 and 0042; and Fig. 4: as virtual shopping environment using virtual reality).
	at least one of the first server and the second server measuring a level of activity within at least one of the identified locations; where the level of activity for the at least one of the identified locations is made available to the first server; and as (Benyamin et al., see e.g., ¶ 0041; and Fig. 7C).
	the first server utilizing a search algorithm to generate search results, where the search results are weighted such that search results related to higher activity locations are given a different weight than search results related to lower activity locations, as (Benyamin et al., see e.g., ¶¶ 0041 and 0056; and Figs. 7C-7G).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the gathering activity system as taught by Benyamin et al. into the virtual reality system of Kim et al. with a reasonable expectation of success. The motivation for incorporating the gathering user activities technique in search system of Benyamin et al. into the search system Kim et al. would be to provide search results relevance to the locations based on the user activities.

	As per claim 2, Kim et al. as modified by Benyamin et al. discloses The system of claim 1, where the first server measures the level of activity within at least one of the identified locations, as (Kim et al., see e.g., ¶¶ 0017, 0035 and 0041: as shopping mall).

	As per claim 3, Kim et al. as modified by Benyamin et al. discloses The system of claim 1, where the second server measures the level of activity within at least one of the identified locations, as (Kim et al., see e.g., ¶¶ 0017, 0035 and 0041: as shopping mall).

	As per claim 4, Kim et al. as modified by Benyamin et al. discloses The system of claim 1, where the first and second servers are the same server, as (Kim et al., see e.g., ¶¶ 0017, 0035 and 0041: as shopping mall).

	As per claim 5, Kim et al. as modified by Benyamin et al. discloses The system of claim 1, where the level of activity is measured for at least two identified locations, as (Kim et al., see e.g., ¶¶ 0017, 0035 and 0041: as stores in the shopping mall).

claim 6, Benyamin et al. discloses The system of claim 1, where the different weight given to the search results is a higher weight for the higher activity locations, which is not explicitly disclosed by Kim et al., as (Benyamin et al., see e.g., ¶¶ 0069 – 0071).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the gathering activity system as taught by Benyamin et al. into the virtual reality system of Kim et al. with a reasonable expectation of success. The motivation for incorporating the gathering user activities technique in search system of Benyamin et al. into the search system technique of Kim et al. would be to assign score to locations based on matching search terms.

	As per claim 7, Benyamin et al. discloses The system of claim 1, where an activity measured is text message exchange, which is not explicitly disclosed by Kim et al., as (Benyamin et al., see e.g., ¶ 0041).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the gathering activity system as taught by Benyamin et al. into the virtual reality system of Kim et al. with a reasonable expectation of success. The motivation for incorporating the gathering user activities technique in search system of Benyamin et al. into the search system technique of Kim et al. would be to assign score to locations based on matching search terms.

claim 8, Benyamin et al. discloses The system of claim 1, where an activity measured is image posting, which is not explicitly disclosed by Kim et al., as (Benyamin et al., see e.g., ¶ 0043).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the gathering activity system as taught by Benyamin et al. into the virtual reality system of Kim et al. with a reasonable expectation of success. The motivation for incorporating the gathering user activities technique in search system of Benyamin et al. into the search system technique of Kim et al. would be to assign score to locations based on matching search terms.

	As per claim 9, Benyamin et al. discloses The system of claim 1, where an activity measured is video data, which is not explicitly disclosed by Kim et al., as (Benyamin et al., see e.g., ¶ 0041).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the gathering activity system as taught by Benyamin et al. into the virtual reality system of Kim et al. with a reasonable expectation of success. The motivation for incorporating the gathering user activities technique in search system of Benyamin et al. into the search system technique of Kim et al. would be to assign score to locations based on matching search terms.

claim 10, Benyamin et al. discloses The system of claim 1, where an activity measured is audio data, which is not explicitly disclosed by Kim et al., as (Benyamin et al., see e.g., ¶ 0041).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the gathering activity system as taught by Benyamin et al. into the virtual reality system of Kim et al. with a reasonable expectation of success. The motivation for incorporating the gathering user activities technique in search system of Benyamin et al. into the search system technique of Kim et al. would be to assign score to locations based on matching search terms.

	As per claims 11 and 17, the claims are rejected under the same premise as claim 1.

	As per claim 12, Benyamin et al. discloses The system of claim 11, where the activity level is a primary measurement criteria, which is not explicitly disclosed by Kim et al., as (Benyamin et al., see e.g., ¶¶ 0069 – 0071).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the gathering activity system as taught by Benyamin et al. into the virtual reality system of Kim et al. with a reasonable expectation of success. The motivation for incorporating the gathering user activities technique in search system of Benyamin et al. into the search system Kim et al. would be to assign score to locations based on matching search terms.

	As per claim 13, the claim is rejected under the same premise as claim 7.

	As per claim 14, the claim is rejected under the same premise as claim 8.

	As per claim 15, the claim is rejected under the same premise as claim 9.

	As per claim 16, the claim is rejected under the same premise as claim 10.

	As per claim 18, the claim is rejected under the same premise as claim 12.

	As per claims 19 and 20, the claims are rejected under the same premise as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        4/10/2021